DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the operational frequency" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-13, 17 and 22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hayashi et al (US 20200374631 A1).

With respect to claim 1, Hayashi discloses an audio system for a vehicle, comprising: 
an audio signal processing system arranged to process a plurality of audio channels and generate a principal signal and an accommodating signal for each of the plurality of audio channels (Par.[0035-0036][0038] signal processors #14L,R and processing device #300 process audio channels SL, SR to generate a principal signal SL, SR and an accommodating signal SL’,SR’); 
an array of loudspeakers including at least two pairs of loudspeakers, each of the at least two pairs of loudspeakers including a front loudspeaker (#11LP,11RP) and a rear loudspeaker (#11LS, #11RS)(Par.[0031-0032]);
wherein the loudspeakers of the array are positioned such that a first line connecting acoustic centers of a front loudspeaker and a rear loudspeaker of a first pair of loudspeakers is angularly displaced relative to a second line connecting acoustic centers of a front loudspeaker and a rear loudspeaker of a second pair of loudspeakers (Par.[0045] as shown in the embodiment in figure 3, a line connecting the acoustic centers of the first speaker pair #11LP,11LS is angularly displaced relative to a line connecting the acoustic center of the second speaker pair #11RP,11RS); and 
wherein the audio signal processing system is arranged to provide a principal signal of a first audio channel among the plurality of audio channels to the front loudspeaker of the first pair of loudspeakers, provide an accommodating signal of the first audio channel to the rear loudspeaker of the first pair of loudspeakers, provide a principal signal of a second audio channel among the plurality of audio channels to the front loudspeaker of the second pair of loudspeakers, and provide an accommodating signal of the second audio channel to the rear loudspeaker of the second pair of loudspeakers, to generate a directional radiation pattern from the array of loudspeakers (Par.[0035-0036] a principal signal SL,SR is provided to the front loudspeakers #11LP,11RP, and an accommodating signal SL’,SR’ is provided to the rear loudspeakers #11LS,11RS, to generate a bidirectional radiation pattern),
wherein the directional radiation pattern includes a forward component and a rearward component associated with the first pair of loudspeakers and a forward component and a rearward component associated with the second pair of loudspeakers (Par.[0046-0047] “bidirectional directivity”), and 
wherein the forward component associated with the first pair of loudspeakers and the forward component associated with the second pair of loudspeakers are directed toward at least one reflecting surface of the vehicle (Par.[0031] the loudspeakers of Hayashi may be mounted within a headrest of a vehicle, wherein sound waves emitted by the loudspeakers would inherently reflect off of interior surfaces of the vehicle).

With respect to claim 2, Hayashi discloses the audio system of claim 1, wherein the forward component associated with the first pair of loudspeakers and the forward component associated with the second pair of loudspeakers travel in different angular directions toward the at least one reflecting surface of the vehicle (Par.[0112] as shown in the embodiment of figure 9, a directivity of the front loudspeakers #11LP,RP may be in different angular directions).

With respect to claim 3, Hayashi discloses the audio system of claim 1, wherein the forward component associated with the first pair of loudspeakers has an intensity greater than the rearward component of the first pair of loudspeakers, and wherein the forward component associated with the second pair of loudspeakers has an intensity greater than the rearward component of the first pair of loudspeakers (Par.[0067-0068] as shown in figure 5, levels of the signals SL’,SR’ may be adjusted to generate a unidirectional directivity, such that an intensity of the front loudspeakers #11LP,11RP is greater than an intensity of the rear loudspeakers #11LS,11RS).

With respect to claim 4, Hayashi discloses the audio system of claim 1, wherein the first line and the second line are non-parallel (See fig.3; the connecting lines of the loudspeaker pairs would eventually cross, therefor “non-parallel”).

With respect to claim 5, Hayashi discloses the audio system of claim 1, wherein the array of loudspeakers includes four loudspeakers (See fig.3).

With respect to claim 6, Hayashi discloses the audio system of claim 1, wherein the array of loudspeakers includes three loudspeakers, and wherein one of the three loudspeakers serves both as the rear loudspeaker of the first pair of loudspeakers and as the rear loudspeaker of the second pair of loudspeakers (See figs.8+9; Par.[0101]).

With respect to claim 7, Hayashi discloses the audio system of claim 6, wherein the loudspeaker that serves both as the rear loudspeaker of the first pair of loudspeakers and as the rear loudspeaker of the second pair of loudspeakers receives from the audio signal processing system both the accommodating signal of the first audio channel and the accommodating signal of the second audio channel (Par.[0101] Speaker #11S serves as the rear loudspeaker for both front loudspeakers #11LP, #11RP).

With respect to claim 9, Hayashi discloses the audio system of claim 1, wherein the loudspeakers of the array of loudspeakers are positioned in the audio system such that the acoustic centers of the loudspeakers are substantially co-planar (fig.3; loudspeakers #11LP,RP,LS,RS are in the same horizontal plane).

With respect to claim 10, Hayashi discloses the audio system of claim 1, wherein the loudspeakers of the array of loudspeakers are positioned in the audio system such that longitudinal axes of the loudspeakers extending through the acoustic centers of the loudspeakers are substantially parallel (fig.3;  longitudinal axis through the center of each loudspeaker are parallel).

With respect to claim 11, Hayashi discloses the audio system of claim 1, wherein the loudspeakers of the array of loudspeakers are positioned in the audio system such that upon installation in the vehicle, the front loudspeaker of the first pair of loudspeakers and the front loudspeaker of the second pair of loudspeakers are positioned closer to the at least one reflecting surface of the vehicle than the rear loudspeaker of the first pair of loudspeakers or the rear loudspeaker of the second pair of loudspeakers (Par.[0031] the loudspeakers may be mounted within a headrest of vehicle, wherein the front loudspeakers #11LP,11RP are closer to a front reflection surface, such as a windshield, than the rear loudspeakers #11LS,11RS).

With respect to claim 12, Hayashi discloses the audio system of claim 1, wherein the at least one reflective surface includes at least one of a windscreen, a headliner, a side window, a door, a rear window, a parcel shelf of an automobile (Par.[0031] the loudspeakers may be mounted within a headrest of vehicle, wherein reflective surfaces such as a windscreen, a headliner, a side window, a door, a rear window, and a parcel shelf are inherent interior features of an automobile).

With respect to claim 13, Hayashi discloses the audio system of claim 1, wherein the accommodating signal of the first audio channel is generated by at least one of filtering, inverting, or delaying the principal signal of the first audio channel, and wherein the accommodating signal of the second audio channel is generated by at least one of filtering, inverting, or delaying the principal signal of the second audio channel (Par.[0046-0047]).

With respect to claim 17, Hayashi discloses the audio system of claim 1, wherein the operational frequency is between 500 Hz and 5.0 kHz (It is an inherent feature of vehicle audio systems to reproduce audio signals in the auditory frequency range of human hearing, including a range of 500Hz to 5kHz).

With respect to claim 22, Hayashi discloses an automobile comprising an audio system, wherein the audio system comprises: 
an audio signal processing system arranged to process a plurality of audio channels and generate a principal signal and an accommodating signal for each of the plurality of audio channels (Par.[0035-0036][0038] signal processors #14L,R and processing device #300 process audio channels SL, SR to generate a principal signal SL, SR and an accommodating signal SL’,SR’); 
an array of loudspeakers including at least two pairs of loudspeakers, each of the at least two pairs of loudspeakers including a front loudspeaker (#11LP,11RP) and a rear loudspeaker (#11LS, #11RS)(Par.[0031-0032]);
wherein the loudspeakers of the array are positioned such that a first line connecting acoustic centers of a front loudspeaker and a rear loudspeaker of a first pair of loudspeakers is angularly displaced relative to a second line connecting acoustic centers of a front loudspeaker and a rear loudspeaker of a second pair of loudspeakers (Par.[0045] as shown in the embodiment in figure 3, a line connecting the acoustic centers of the first speaker pair #11LP,11LS is angularly displaced relative to a line connecting the acoustic center of the second speaker pair #11RP,11RS); and 
wherein the audio signal processing system is arranged to provide a principal signal of a first audio channel among the plurality of audio channels to the front loudspeaker of the first pair of loudspeakers, provide an accommodating signal of the first audio channel to the rear loudspeaker of the first pair of loudspeakers, provide a principal signal of a second audio channel among the plurality of audio channels to the front loudspeaker of the second pair of loudspeakers, and provide an accommodating signal of the second audio channel to the rear loudspeaker of the second pair of loudspeakers, to generate a directional radiation pattern from the array of loudspeakers (Par.[0035-0036] a principal signal SL,SR is provided to the front loudspeakers #11LP,11RP, and an accommodating signal SL’,SR’ is provided to the rear loudspeakers #11LS,11RS, to generate a bidirectional radiation pattern),
wherein the directional radiation pattern includes a forward component and a rearward component associated with the first pair of loudspeakers and a forward component and a rearward component associated with the second pair of loudspeakers (Par.[0046-0047] “bidirectional directivity”), and  
wherein the forward component associated with the first pair of loudspeakers and the forward component associated with the second pair of loudspeakers are directed toward at least one reflecting surface of the vehicle (Par.[0031] the loudspeakers of Hayashi may be mounted within a headrest of a vehicle, wherein sound waves emitted by the loudspeakers would inherently reflect off of interior surfaces of the vehicle).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 14-16 and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al (US 20200374631 A1).

With respect to claim 14, Hayashi discloses the audio system of claim 1, however does not disclose expressly wherein the accommodating signal of the first audio channel is generated by applying a delay to the principal signal of the first audio channel, and wherein the accommodating signal of the second audio channel is generated by applying a delay to the principal signal of the second audio channel.  Hayashi discloses wherein the accommodating signals are generated by reversing the phase of the principal signals (Par.[0035-0036]).
Official Notice is taken that it is well known in the art that a signal may achieve a reverse phase by delaying the signal by 180 degrees.  It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to generate the reversed phase accommodating signals SL’ and SR’ of Hayashi through a delaying process of the primary signals SL, SR.  The motivation for using a delaying process would have been to achieve a reversed phase signal via known signal processing techniques. 

With respect to claim 15, Hayashi discloses the audio system of claim 14, however does not disclose expressly wherein the delay applied to the principal signal of the first audio channel and the delay applied to the principal signal of the second audio channel is between 0.05 and 0.5 milliseconds.
It would have been an obvious design choice before the effective filing date of the present invention to a person of ordinary skill in the art to a delay the principal signal of Hayashi between 0.05 and 0.5 milliseconds.  The motivation for doing so would have been to achieve the reversed phase signals SL’ and SR’ at different frequency wavelengths. 

With respect to claim 16, Hayashi discloses the audio system of claim 1, however does not disclose expressly wherein a spacing between the front and rear speakers in the first and second pairs of loudspeakers is one quarter of a wavelength of an operational frequency of the audio system.
It would have been an obvious design choice before the effective filing date of the present invention to a person of ordinary skill in the art to experiment with the mounting distance between the front and rear speakers of Hayashi, including a distance of one quarter of a wavelength of an operational frequency of the audio system.  The motivation for doing so would have been to achieve an optimal bidirectional radiation pattern generated by the loudspeaker pairs.

With respect to claim 18, Hayashi discloses the audio system of claim 1, however does not disclose expressly wherein a spacing between the front and rear speakers in the first and second pairs of loudspeakers is between 50 mm and 200mm.
It would have been an obvious design choice before the effective filing date of the present invention to a person of ordinary skill in the art to experiment with the mounting distance between the front and rear speakers of Hayashi, including a distance between 50 mm and 200mm.  The motivation for doing so would have been to achieve an optimal bidirectional radiation pattern generated by the loudspeaker pairs.

With respect to claim 19, Hayashi discloses the audio system of claim 1, however does not disclose expressly wherein each of the loudspeakers in the array of loudspeakers includes a 30 mm to 80 mm driver.
It would have been an obvious design choice before the effective filing date of the present invention to a person of ordinary skill in the art to experiment with the size of the drivers of the loudspeakers, including sizes from 30 mm to 80 mm.  The motivation for doing so would have been to optimize audio output from the audio system. 

With respect to claim 20, Hayashi discloses the audio system of claim 1, however does not disclose expressly wherein an angular displacement between the first line and the second line is between 90 and 100 degrees.
Hayashi discloses wherein the front speakers are disposed at a predetermined interval “P” (Par.[0045]); however does not provide specific dimensions or angular displacements. 
It would have been an obvious design choice before the effective filing date of the present invention to a person of ordinary skill in the art to experiment with distance between the front speakers or interval P, thereby changing the angular displacement between the loudspeaker pairs, including a displacement of 90 and 100 degrees.  The motivation for doing so would have been to optimize the direction of the bidirectional radiation pattern generated by the audio system.

With respect to claim 21, Hayashi discloses the audio system of claim 1, however does not disclose expressly wherein an angular displacement between the first line and the second line is between 60 and 140 degrees.
Hayashi discloses wherein the front speakers are disposed at a predetermined interval “P” (Par.[0045]); however does not provide specific dimensions or angular displacements. 
It would have been an obvious design choice before the effective filing date of the present invention to a person of ordinary skill in the art to experiment with distance between the front speakers or interval P, thereby changing the angular displacement between the loudspeaker pairs, including a displacement of 60 and 140 degrees.  The motivation for doing so would have been to optimize the direction of the bidirectional radiation pattern generated by the audio system.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al (US 20200374631 A1) in view of Silzle et al (US 20130142353 A1).

With respect to claim 8, Hayashi discloses the audio system of claim 1, however does not disclose expressly wherein the loudspeakers of the array of loudspeakers are positioned in the audio system such that upon installation in the vehicle, the loudspeakers will be in an upfiring orientation.
Silzle discloses a loudspeaker array (#50) positioned in an audio system such that upon installation in a vehicle, the loudspeakers will be in an upfiring orientation (Par.[0017] As shown in figures 1-4, speakers #50 are mounted in an upfiring orientation to reflect signals off of a ceiling portion #10 of the vehicle).
It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to mount the loudspeaker array of Hayashi in an upfiring orientation, as performed by Silzle.  The motivation for doing so would have been to reflect audio sound signals off of the ceiling of the vehicle, thereby providing an immersive experience for the passengers of the vehicle. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Willems (US 20200169808 A1) discloses a loudspeaker assembly and method. 
Eichfeld et al (US 20080273712 A1) discloses a directionally radiating sound in a vehicle. 
Hartung (US 20080273723 A1) discloses a system for directionally radiating sound. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R KURR whose telephone number is (571)270-5981. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON R. KURR
Primary Examiner
Art Unit 2654



/JASON R KURR/Primary Examiner, Art Unit 2654